Case 1:18-Cv-03013-PLF Document 1-1 Filed 12/20/18 Page 1 of 2

 

CIVIL COVER SHEET
JS~44
Rev.lf|JSDC}
,I_(_”_) }’_I:/\_IN_T_IFF_S _________________________________ ,1_31_3!` YN_IWF _T§ ___________________________________
iEState of Esther K|ieman, et ai. § lThe Pa|estinian Authority,
; f EThe Pa|estinian Liberation Organization 1

(b) COUNTY OF RES[DENCE OF FIRST RISTED PLA.INTI§"F
(EXCEP'I` ]N U.S. PLAINTIFF CASES}

COU'NTY ()F RESIDENCE OF FIRST LISTED DEFENDANT
(1N U.S. PLA|NTlFF CASES ONLY) --------------_--
NOTE: ]'N LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF

LAND INVOLVED

 

:Trat:y Reichman Ka|ik
:Heidemari Nude|man & Ka|ik. PC
.1146 1 ch Street NW

lFifth Fioor

:Washington, DC 20036

:Te|: (202) 463-1818

(c) ATTORNEYS (F[RN[ NAME, ADDRESS. AN'D TELEPHONE NUMBER)

 

ATTORNEYS (II-` KNOWN)

 

II. BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

0 i U.S. Govemment
Plaintiff

©

2 U.S. Government
Defendant

 

III CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x i'N ONE BOX
FOR PLAIN'I'}FF AND ONE BOX F()R DEFENDANT) FOR DIVERSITY CASES ONLY!
3 Feclerztl Question PTF DFT PTF DFr
(U'S' G°"emmem N°t a Pa"") Citizen of this State O 1 0 1 incorporated ctr Prirrcr'pai Place 0 4 0 4
of Business in Tiiis State
0 4 Diversi€y 7 , . .
(Indicate Citizenship of Cltlzen of AnOther State 0 2 0 2 Incorporated and Princlpa] Place 0 5 0 5
parties in item HI} ofBust`ness in Another State
Ci`tizen or Subject of a 0 3 0 3
Foreign Country Foreign Nati`on 0 6 0 6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place a X in one category, A-N, that best represents your cause of action and one in a corresponding Nature of Suit)

 

C A. Antitrust

:i 410 Arttitrrrst ij 310 Airpitrrre

® B. Personal Injmj)/
Matjoractice

Cf!

0 C. Admim'strative Agency
Revz`ew

m 151 Medicare Act

oclal Set:uri :

 

|:l 315 Airplrrhr Proriurt liability

m 320 Assault, Libei & Siander § §§ glié(;:z;fgzs)
I:I 330 Fet!eralEm Io ers Liabi[i
E 340 Martite p y fy \:| 863 Diwc/_DIWW (405(1:)
I:f 345 Marirre Prhdtrrt Liability § :g‘f SRSSlID:"]'S‘l" XV!
i:l 350 Mttor vehicle 3 ( (g)

Other Statutes

355 Motor Vehicie Product Liabiiity
E 360 Other Personai Injury

m 362 Medical Malpmtice |:} 392 Econorrrit stabilization Art
m 365 Pmduct Liabimy :l 893 Eovironmental Matters

. . . m 894 Energy A|location Act
I:I 368 Asbestos Product Liabll:ty |:[ 390 Other Stat“tory Actiaos (H

 

l:j 891 Agriclx¥tural Ai:t§

Administrative Agency is Invo!ved)

 

O D. Temporary Restmining
Order/Preliminaiy
Injunction

Aoy,r nature of suit from any category may

be selected for this category of ease
assignment.

*{If Antitrust, then A governs)*

 

9 E. General Ct'vil (Gther) OR 0 F. Pro Se General Civil

 

Real Propegy
|:|210 Laot:l Condemnmion

I:]220 Foreclosure

E230 Rent, Lease & Eject'ment
5240 Torts to Land

[: 245 Tort Protiui:t Liability
m290 Au other Rral Propr.rty

Personal Progerg
|___l$'r'i) Othea‘ Fraud
\:1371 'I`ruth in Lending
|:Esso other Persorral Prr,prrty marriage
l:fi§$§ Property Damage Product Liability

 

 

Bankru tc
:l 422 Appeal 28 USC f58

E:| 423 withdrawal 23 USC 157

Prisoner Petitions
535 Deaih Pena[ty
|:] 540 Mandamus & Other
\:|550 Civil Rights
\:] 555 Prison Coodition

Proger_t! Rigbts
i:} 320 Copyrights
:| 830 Patent
:| 840 'I`rademark

Federal Tax Suits
[:| 870 Taxes (US plaintiff or
defendant
|:f 871 IRs-Thirrl Ptrr-ty 26
USC 7609

Forfeitnre/Pena|g

1:| 610 Agriculture

]:I 620 Other Food &Drug

I:] 625 Drug Re|ated Seizure
of Property 21 USC 831

EI 630 Liquor Laws

{_':| 640 RR 62 Trrrrk

E:} 650 Airline Regs

\:F 660 Occupational
Sai`ety.¢'Health

:l 690 0thrr

M

I:| 400 State Reapportionment

!:i 430 Btmks & Barrkirrg

:l 450 Commerce/]CC
Ratesfetc.

m 460 Depot‘tation

 

m 470 Rat:keteer Ini]ueoced &
Corrnpt {)rgaoizations

E:l 430 Coosumer Credit

1:| 490 Ctrhlr.tsateiiite Tv

m 310 Selective Service

|:| 350 Securities/Commodities.'

§:l 875

Ext:hange

C'ustomer Challeoge 12 USC
ij 900
}:| 950

3410
Appeai of fee determination
under equal access to Justiee
Constitutionality of State
Statutes
i:l 890 Otiler Statutory Actions [if
not administrative agency
review or Privacy At:t

 

 

 

Case 1:18-cv-03013-PLF Document 1-1 Filed 12/20/18 Page 2 of 2

 

0 G. Habeas Corpus/
2255

:| 530 Habeas Corpus-Gerleral
l:i 510 Motionfvacate Seutence

 

0 H. Employment
Discrimination

l:l 442 Civu Rights.Employment
(criteria: race, gender/seir,
national origin,
discrimination, disability
age, religion, retaliation)

 

*{lf pro se, select this deck)*

0 l. FOIA/PRIVACY

ACT
Cl 395 Freedom ofInforrnetr'on Aet

i:i 890 other statutory Artion.r
(if Privacy Act)

 

*(If pro se, select this deck)*

0 J. Student Loan

|:l 152 Ret:overy ofoerrrnlted
Stuclent Louns
(excluding veterans)

 

O K. Labor/ERISA
(non-empt'oymemj

i:i 710 Fnir thor standards Aet
:| 720 Labor."Mgmt. Relations
:| 730 ther/Mgntt. nepot-ting &
Disclosure Act
:l 740 thor Rnilwoy Act
i:i 790 Other Labor Litigation
791 Empl. Ret. Inc. Sccurity Act

 

(non-employmem‘)

[:_“_! 441 voting (if not voting nights
Act)

i:l 443 Housingt'Accommodations

|:| 444 welfare

l__._l 440 other Civu nights

El 445 Arnerieen wmisobi:ities_
Ernployment

i:l 446 Americans w/Disabiiities-
Other

 

O L. Other Civil Rights

O M. Contract

m 110 Insurance

E| 120 Marine

|:| 130 MiuerAet

I:l 140 Negotiuble Iustrument

E 150 Recovery of Overpayment &
Eol`orcemeot of Judgment

Veteran’s Benel`its

160 Stoclt.holder’s Suits

190 Otlier Cootracts
E| 195 ContreetProdnet Liehiiity
\:l 196 Franchise

 

I":l 153 Recovery of Overpayment of

0 N. Three-Judge Court

m 441 Civil RightS-Voting
(if Voting Rights Act)

 

 

 

V. ORIGIN
® ioriginen O znernoven
Proceeding from State
Court

0 3 Remanded from
Appellute Court

9 4 Reinstated
or Recpened

0 5 Traosferred from
another district

tspecify)

0 6 Mu!ti district
litigation

O '."Appeal to
District Judge
from Mag. Judge

 

Vl-_ (_:A_US_E QF_A_C:F_IQPL LC!T_E_”[F_IE U-_S-_C_IYT_I¢ S_T_¢‘\_T_UJE_UNDEB_WHIS?H_XQU ol_“§ EI_L_IISG _Al_`lD _“ERIIE B_B‘_R_l§F_ §E&T_E_ME_N_T.QE QollS.Ee)_ ,
fPtairttii"fs bring this action pursuant to the provisions of 18 U.S.C. 2331 and 2333 for their personal injury damages and punitive damages l

VII. REQUESTED IN
COMPLAINT

virr. RELATED CAsn(s)
1F ANY

CHECK IF THIS IS A CLASS
AC'I`ION UNDER F.R.C.P. 23

(See instruction)

yes I:]

DEMAND s i'_`l,'s`§§.'g?t@?z§§'_

JURY DEMAND:

NOl:_|

: Checl< YES onl
YES

if demanded in complaint
NO

 

if yes, please complete related case foi'rn.

nATn DeCemb€f 29, 2013 erNATURE or ATTORNEY or RECORD Mq{,j ng§’
:_ v ¢./ -' '*

 

INSTRUCTIONS FOR COMPLETING CIVlL COVER SHEET JS-44
Authori`ty for Civil Cover Sheet

The .}S~ttd civil cover sheet and the information contained herein neither rep§aces nor supp§ements the filings and service of pleadings or other papers as required by
law, except as provided by local niles of court This forin, approved by the .ludicial Conference of the United States in Scptcmber 1974, is required for thc use of the Clerk of
Coult for the purpose of initiating the civil docket sheet Consequently a civi§ cover sheet is submitted to the Clerk: of Court for each civil complaint liled. Listed below are tips
l`or completing the civil cover sheet Thesc tips coincide with the Roman Numerals on the Cover Sheet.

l.

COUNTY OI" RESI_DENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b} County of residence: Use 1 1001 to indicate plaintiff is resident of

Washington, D.C,; SSSSS if plaintiff is resident ofthe`United Statcs but not of Washington, D.C., and 99999 if plaintiff is outside the United States.

CITLZENSHIP OF PRINCIPAL PAR'l`lES: This section is completed only if diversity of citizenship was selected as the Basis of J urisdiction under Section

CASE ASSIGNMENT AND NATURE OF SUlT: rllie assignment cfa judge to your case will depend on the category you select that best represents the

primz_tg cause of action found in your complaint You may select only g category You must also select _1_)_;1£ corresponding nature of suit found under

HI.
II.
IV.
the category of case.
Vl.
VllI.

Of`iicc.

CAUSE OF ACTION: Cite the US Civil Statute under which you are filing and write a brici`statcment of the primary cause

RELATED CASES, lIF ANY: lt` you indicated that there is a related case, you must complete a re§atcd case form, which may be obtained li'om the Cierk’s

Because of the need for accurate and complete information you should ensure the accuracy ot`the information provided prior to signing the form

 

